Name: 2004/233/EC: Commission Decision of 4 March 2004 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (Text with EEA relevance) (notified under document number C(2004) 646)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  health;  technology and technical regulations;  agricultural activity;  economic geography;  consumption
 Date Published: 2004-03-10

 10.3.2004 EN Official Journal of the European Union L 71/30 COMMISSION DECISION of 4 March 2004 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (notified under document number C(2004) 646) (Text with EEA relevance) (2004/233/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3 thereof, Whereas: (1) Commission Decision 2001/296/EC of 29 March 2001 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Decision should be codified. (2) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (4) provides for an alternative system to quarantine for the entry of certain domestic carnivores into the territory of certain Member States free from rabies. That system requires checks on the effectiveness of the vaccination of those animals by titration of antibodies. (3) The AFSSA Laboratory in Nancy, France, was designated by Decision 2000/258/EC as the institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccination. (4) A proficiency testing procedure has been established for rabies antibody titration of vaccinated domestic carnivores in the context of alternative measures to quarantine. (5) The AFSSA Laboratory, Nancy, has to operate the established proficiency testing procedure to appraise laboratories for approval to perform serological tests on certain carnivores vaccinated against rabies. (6) Several Member States have submitted applications for approval of laboratories to perform analyses to check the effectiveness of vaccination against rabies in certain domestic carnivores. (7) The AFSSA Laboratory, Nancy, has made an appraisal of the applications received from the Member States and sent the result of this appraisal to the Commission. (8) The Commission can draw up a list, based on appraisal results, of laboratories authorised to carry out serological titration on carnivores vaccinated against rabies. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The laboratories presented by Member States and authorised to perform analyses to check the effectiveness of vaccination against rabies in certain domestic carnivores are listed in Annex I. Article 2 Decision 2001/296/EC is repealed. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex III. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 March 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 79, 30.3.2000, p. 40. Decision as amended by Commission Decision 2003/60/EC (OJ L 23, 28.1.2003, p. 30). (2) OJ L 102, 12.4.2001, p. 58. Decision as last amended by Decision 2002/341/EC (OJ L 117, 4.5.2002, p. 13). (3) See Annex II. (4) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Commission Regulation (EC) No 1398/2003 (OJ L 198, 6.8.2003, p. 3). ANNEX I NAMES OF LABORATORIES Belgium Institut Pasteur de Bruxelles Rue Engeland 642 B-1180 Bruxelles Denmark Danish Institute for Food and Veterinary Research Lindholm DK-4771 Kalvehave Germany 1. Institut fÃ ¼r Virologie, Fachbereich VeterinÃ ¤rmedizin, Justus-Liebig-UniversitÃ ¤t Giessen Frankfurter StraÃ e 107 D-35392 Giessen 2. Eurovir Hygiene-Institut Im Biotechnologiepark D-14943 Lukenwalde 3. Landesuntersuchungsamt fÃ ¼r das Gesundheitswesen SÃ ¼dbayern VeterinÃ ¤rstraÃ e 2 D-85764 OberschleiÃ heim 4. LandesveterinÃ ¤r und Lebensmitteluntersuchungsamt Sachsen-Anhalt AuÃ enstelle Stendal Haferbreiter Weg 132-135 D-39576 Stendal 5. Staatliches VeterinÃ ¤runtersuchungsamt Zur Taubeneiche 10-12 D-59821 Arnsberg 6. Institut fÃ ¼r epidemiologische Diagnostik Bundesforschungsanstalt fÃ ¼r Viruskrankheiten der Tiere SeestraÃ e 155 D-16868 Wusterhausen Greece Center of Athens Veterinary Institutions Virus Department 25, Neapoleos Str GR-153 10 Ag. Paraskevi, Athens Spain Laboratorio Central de Veterinaria de Santa Fe Camino del Jau, s/n E-18320 Santa Fe (Granada) France 1. AFSSA Nancy Domaine de PixÃ ©rÃ ©court BP 9 F-54220 Malzeville 2. Laboratoire vÃ ©tÃ ©rinaire dÃ ©partemental de la Haute-Garonne 78, rue Boudou F-31140 Launaguet 3. Laboratoire dÃ ©partemental de la Sarthe 128, rue de BeaugÃ © F-72018 Le Mans Cedex 2 4. Laboratoire dÃ ©partemental d'analyses du Pas-de-Calais Parc des Bonnettes 2, rue du GenÃ ©vrier F-62022 Arras Cedex Italy 1. Istituto zooprofilattico sperimentale delle Venezie Via Romea 14/A I-35020 Legnaro (PD) 2. Istituto zooprofilattico sperimentale dell'Abruzzo e del Molise Via Campio Boario I-64100 Teramo 3. Istituto zooprofilattico sperimentale del Lazio e della Toscana Via Appia Nuova 1411 I-00178 Roma Capannelle Austria Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH VeterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling Robert-Koch-Gasse 17 A-2340 MÃ ¶dling Finland National Veterinary and Food Research Institute PL 45 FIN-00581 Helsinki Sweden National Veterinary Institute BMC, Box 585 S-751 23 Uppsala United Kingdom 1. Veterinary Laboratories Agency Virology Department Woodham Lane New Haw Addlstone Surrey, KT15 3NB United Kingdom 2. Biobest Pentlands Science Park Bush Loan Penicuik Midlothian EH26 0PZ United Kingdom ANNEX II Repealed decision with its successive amendments Commission Decision 2001/296/EC (OJ L 102, 12.4.2001, p. 58) Commission Decision 2001/808/EC (OJ L 305, 22.11.2001, p. 30) Commission Decision 2002/341/EC (OJ L 117, 4.5.2002, p. 13) ANNEX III Correlation table Decision 2001/296/EC This Decision Article 1 Article 1  Article 2 Article 2 Article 3 Annex Annex I  Annex II  Annex III